19 F.3d 1431
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff Appellee,v.Marvin THOMAS, a/k/a Marvin Haskins, Defendant Appellant.
No. 93-7259.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 20, 1994.Decided:  February 25, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-91-198-S, CA-93-3701-S)
Marvin Thomas, Appellant Pro Se.
John Vincent Geise, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Thomas, Nos.  CR-91-198-S;  CA-93-3701-S (D. Md. Nov. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that Appellant's failure to object at sentencing to the calculation of his sentence constitutes waiver on appeal or collateral attack.   See United States v. Davis, 954 F.2d 182, 187 (4th Cir.1992).  Furthermore, even if Appellant had claimed ineffective assistance of counsel as cause for his failure to object, he has failed to demonstrate prejudice because the evidence supports the calculation of Appellant's sentence under the applicable sentencing guidelines.   See United States v. Frady, 456 U.S. 152, 167-68 (1982)